Citation Nr: 1808527	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to an evaluation in excess of 30 percent for ureterolithiasis with hematuria and hypertension.

3. Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In February 2015, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of this claim during a videoconference hearing held at the RO before another Veterans Law Judge in September 2013. That Veterans Law Judge is not available to participate in this case. In September 2017, the Board advised the appellant of his right to testify at a new hearing. In September 2017, the Veteran responded to the letter and stated that he did not wish to have another hearing. 

The Veteran filed a March 2016 VA Form 9 appealing the RO's decision denying a claim of entitlement to service connection for post-traumatic stress disorder (PTSD). In that Form 9, the Veteran requested a Board videoconference hearing. Therefore, this issue will not be addressed in this decision. The Veteran will be scheduled for a Board videoconference hearing on that issue. 

The Board is cognizant that the representative recently submitted a private medical opinion without waiver.  The findings regarding the feet, however, are cumulative of the previously of record, to include the previous evidence from the physician dated in 2011.  To the extent the physician cited to diagnostic codes, and thereby, indicates a 30 percent rating is in effect or should be in effect, the Board notes that the examiner lists DC 5278 as being for bilateral plantar fasciitis.  This code, however, is for claw foot (pes caves).  This is not a service-connected disability and this examiner, as a medical professional, is not competent to provide legal argument regarding the correct diagnostic code.  For these reasons, the Board finds AOJ initial consideration of this evidence is not necessary under this factual and procedural history.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's ureterolithiasis with hematuria and hypertension has not been manifested by albuminuria, decrease in kidney function, or diastolic pressure predominantly 120 or more. 

2. The Veteran's pes planus has not been manifested by severe flatfoot, objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on us, and characteristic callosities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for ureterolithiasis with hematuria and hypertension have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Code 7510 (2017).

2. The criteria for a disability rating in excess of 10 percent for bilateral pes planus and plantar fasciitis have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter in February 2012. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. VA has also satisfied the duty to assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R. Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

Ureterolithiasis with Hematuria and Hypertension

The Veteran filed a claim for an increased disability rating effective on October 31, 2011. The Veteran's ureterolithiasis with hematuria and hypertension has been rated as 30 percent disabling under DC 7510. 

The Veteran's disability rating is the highest evaluation under DC 7510. However, it also provides that severe ureterolithiasis should be rated as renal dysfunction. Renal dysfunction can be rated as 60 percent disabling for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101. DC 7101 provides that a 40 percent disability should be assigned for diastolic pressure predominantly 120 or more. 

The Veteran was afforded a VA contract medical examination in January 2012. His diastolic pressure was at most 80. The examiner opined that there was no history of diastolic pressure more than 100. There were no signs or symptoms due to renal dysfunction, including no albuminuria. The Veteran had frequent attacks of colic. 

The Veteran was afforded a VA medical examination in March 2016. The Veteran was diagnosed with renal dysfunction. However, the examiner stated that the Veteran did not have any signs or symptoms due to renal dysfunction. The Veteran was also afforded a VA medical examination for his hypertension at the time. His diastolic pressure was 90 at most. 

The Veteran's VA treatment records show diastolic pressure of 95 in May 2013, 92 in June 2013, 87 in December 2013, 83 in July 2014, 72 in July 2016, and 82 in March 2017.

The Veteran's July 2017 private medical opinion from Dr. J.W.E. shows diastolic pressure of 84. 

Without constant albuminuria with some edema, definite decrease in kidney function, or blood pressure readings showing a diastolic pressure predominantly 120 or more, the evidence is against the claim, and the benefit sought on appeal is denied.

Bilateral Pes Planus and Plantar Fasciitis

The Veteran is appealing his initial disability rating of 10 percent under DC 5276, effective October 31, 2011, for bilateral pes planus and plantar fasciitis.

DC 5276 provides for a 20 percent disability rating for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 30 percent disability rating is awarded for severe bilateral pes planus.

The Veteran submitted an October 2011 private medical examination by Dr. J.W.E. The Veteran had pain in the bottom of both feet. He had tenderness over the calcaneus and plantar fascia. He had decreased range of motion of the toes and big toe. There was pain on manipulation. 

The Veteran also submitted private treatment records from OU Physicians showing that he was being treated for bilateral foot pain.

The Veteran was afforded a March 2016 VA medical examination. The Veteran had pain on use in his bilateral feet. The Veteran reported flare-ups that the Veteran said were constant, everyday problems. The pain was not accentuated on use. There was no pain on manipulation, no swelling on use, no characteristic calluses, no extreme tenderness, and no marked deformity.  The Board finds that this examination adequately addresses the functional impairment of the disability, to include when considering flare-ups, when considered in conjunction with the specific criteria necessary for a higher rating under the relevant diagnostic code.  The objective evidence necessary for a 20 percent rating is not shown in the evidence of record. 

The Veteran would not be entitled to a higher evaluation unless his pes planus was manifested by severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. The evidence is against the claim, and the benefit sought on appeal is denied.  

The Board also finds that Diagnostic Code 5276 is the most appropriate diagnostic code based on the manifestations of the service-connected feet disabilities as indicated in the lay and medical evidence.  Based on the specific manifestations and that the service-connected disability involves flatfoot (pes planus) this specific diagnostic code is more appropriate that the general diagnostic code of diagnostic code 5284.  In this regard, the medical evidence, to include the recent VA examination that reveals that the plantar fasciitis had resolved.


ORDER

An increased disability rating for ureterolithiasis with hematuria and hypertension is denied. 

An increased disability rating for bilateral pes planus and plantar fasciitis is denied.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran had previously asserted that he injuries his right knee during training where he fell off a telephone pole. Based upon that assertion the AOJ obtained a VA medical opinion regarding the nature and likely etiology of the Veteran's claimed right knee disability. The Veteran submitted a July 2017 private medical opinion from Dr. J.W.E. That private medical opinion provides that the Veteran's claimed right knee disability resulted from running over cobblestones while on duty in Korea. Considering the opinions of record and rationales contained therein, the Board finds that an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who performed the Veteran's February 2016 VA medical examination. If that examiner is not available, provide the Veteran's claims file to a suitable qualified examiner. If the examiner determines that the opinion requested cannot be provided without in-person examination, then an in-person examination should be scheduled.

The examiner should provide an opinion as to whether it is at least as likely as not that any right knee disorder was incurred during, manifested during, or resulted from the Veteran's service, or was present within one year following the Veteran's service, including as a result of running over cobblestones during service in Korea.

2. After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim. If the benefits sought by the appellant remain denied, he and his attorney-representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


